DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 3/2/21 is acknowledged and entered. Claims 1-22 are pending.1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louzir (EP 3,279,836, previously cited).2 3	Regarding claim 1, Louzir teaches a wireless identification tag for association with a product to enable product self-identification, the tag comprising: 	at least one antenna tuned to receive energy transmitted at a first frequency within a frequency band around 900 MHz and at a second frequency within a frequency band around 2.4 GHz (paragraph 0030: RFID band 860-960 MHz & WiFi band 2.4 GHz); 	at least one transmitter, configured to send at least one identification signal (paragraph 0031: RFID antenna 170); and 	at least one circuit configured to: 	detect whether energy is received in the first frequency or the second frequency, and to cause the at least one transmitter to operate in a first mode to send a first form of identification signal when the first frequency is detected (paragraph 0032, see also paragraphs 0036-0037m 0043 & 0045),4 and 	to operate in a second mode to cause the at least one transmitter to send a second form of identification signal when the second frequency is detected (paragraph 0032).	Regarding claim 2, Louzir teaches at least one energy storage component electrically connected to the at least one antenna, the at least one energy storage component configured to store the energy received by the at least one antenna (paragraph 0034: capacitors, see also paragraph 0062).	Regarding claim 3, Louzir teaches at least one energy storage component is configured to store energy received in the first frequency and the second frequency (paragraph 0034: capacitors, see also paragraph 0062).	Regarding claim 4, Louzir teaches the at least one energy storage component is configured to utilize the energy received by the at least one antenna to power the wireless identification tag (paragraph 0034: capacitors, see also paragraph 0062).	Regarding claim 5, Louzir teaches the at least one energy storage component includes at least one capacitor (paragraph 0034: capacitors, see also paragraph 0062).	Regarding claim 6, Louzir teaches the at least one circuit is configured to power the transmitter using energy from the at least one capacitor in order to send the at least one identification signal (paragraph 0034: capacitors, see also paragraph 0062).	Regarding claim 7, Louzir teaches the at least one circuit is configured to cause the at least one transmitter to transmit in the second mode using energy received in at least one of the first frequency or the second frequency (paragraph 0034: capacitors, see also paragraph 0062).	Regarding claim 8, Louzir teaches the at least one antenna includes: 	a first antenna tuned to receive energy transmitted at a frequency within a first frequency range of 900 MHz WW ISM (paragraph 0030); and 	a second antenna tuned to receive energy transmitted at a frequency within a second frequency range of 2.4 GHz WW ISM (paragraph 0030).	Regarding claim 9, Louzir teaches the at least one antenna is further tuned to receive energy transmitted in a third frequency range (paragraph 0030), and wherein the at least one circuit is further configured to: 	detect whether energy is received in the third frequency range, and cause the at least one transmitter to operate in a third mode to send a third form of identification signal when the third frequency range is detected (paragraph 0032).	Regarding claim 10, Louzir teaches the third frequency range is lower than the first frequency range and the second frequency range (paragraph 0030).	Regarding claim 11, Louzir teaches the at least one transmitter is configured to send the first form of identification signal and the second form of identification signal at a same transmission frequency (paragraph 0031).	Regarding claim 12, Louzir teaches the transmission frequency of the first and second form of identification signals is the second frequency (paragraph 0030).	Regarding claim 13, Louzir teaches the at least one transmitter is configured to send the first form of identification signal and the second form of identification signal at different power levels (paragraph 0032).	Regarding claim 18, Louzir teaches at least one of the first form of identification signal or the second form of identification signal includes a unique identifier of the wireless identification tag (paragraph 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Louzir in view of Downie (US 2014/0097254, previously cited).5	Regarding claim 13, Louzir teaches the tag of claim 1, as discussed above.	Louzir does not explicitly teach the at least one transmitter is configured to send the first form of identification signal and the second form of identification signal at different power levels.	Downie teaches the at least one transmitter is configured to send the first form of identification signal and the second form of identification signal at different power levels (paragraph 0014).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Louzir and Downie, because such a combination prevents a negative power margin (paragraph 0013 of Downie).	Regarding claim 14, Downie further teaches the at least one transmitter is configured to send the second form of identification signal less than ten seconds after the second frequency is detected (paragraph 0076).	Regarding claim 15, Downie further teaches in the first mode, the at least one transmitter is configured to send the first form of identification signal with a first repetition period (paragraph 0076).	Regarding claim 16, Downie further teaches in the second mode, the at least one transmitter is configured to send the second form of identification signal with a second repetition period, shorter than the first repetition period (paragraph 0076).	Regarding claim 17, Downie further teaches he first form of identification signal differs from the second form of identification signal in at least one of a repetition period, a frequency channel, a transmission power (paragraph 0014), or transmitted data associated with the identification signal sent.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Louzir in view of Longfu (US 2010/0059595, previously cited).6	Regarding claim 19, Louzir teaches the tag of claim 1, as discussed above.	Louzir does not explicitly teach the at least one antenna, the at least one transmitter, and the at least one circuit are provided on a flexible substrate.	Longfu teaches the at least one antenna, the at least one transmitter, and the at least one circuit are provided on a flexible substrate (paragraph 0010: textiles).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Louzir and Longfu, because a flexible substrate gives the tag a more broad utility.	Regarding claim 20, Longfu further teaches an adhesive layer for affixation to the product (paragraph 0010: glue).	Regarding claim 21, Longfu teaches a material layer that at least partially encapsulates the wireless tag, the material layer configured for affixation by sewing (paragraph 0010).	Regarding claim 22, Longfu teaches the material layer comprises fabric (paragraph 0010: textiles).
Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to teach all limitations of the claims. Applicant’s Remarks, pages 7-10.	In particular, Applicant argues that Louzir fails to teach “detecting whether energy is received in the first or second frequency.” Id. at 8. However, Louzir teaches such a feature. Paragraph 0036 discloses multiple frequency bands, each of which serve as different frequencies, such as the first or second frequencies of the claims. The regulator as described in paragraph 0035 serves to detect the frequency. As a result, Louzir teaches this limitation.	The remaining limitations and claims are disclosed by the prior art for the reasons set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.7
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 This application is TrackOne. See TrackOne Request Grant dated 10/27/20.
        2 Cited in Applicant’s IDS dated 10/13/20. See Foreign Reference dated 10/13/20.
        3 In addition to the cited portions, please see also the associated figures.
        4 See also additional discussion below.
        5 In addition to the cited paragraphs, please see also the associated figures.
        6 In addition to the cited paragraphs, please see also the associated figures.
        7 The Examiner can also be reached at matthew.mikels@uspto.gov.